Title: Thomas Jefferson to John Barnes, 28 June 1814
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir  Monticello June 28. 14.
          After an absence of five weeks, I returned home the day before yesterday, and found here your favors of May 18. & 24. & June 16. and 22. I am much rejoiced that you have been able to compleat the sale of Genl Kosciuzko’s Pensylva bank stock, and to transfer it to the new loan of the US. there I
			 know it will be safer than in any deposit on earth and will place him beyond those risks which might close his
			 days in want. altho’ the sale has not been quite as advantageous as was counted on in the estimates made by yourself &
			 mr Parker & inclosed in your letter of April 16. yet the superior safety of the present deposit compensates the little difference in the proceeds of sale.
          the 20. shares, being a capital of 8000.D. sold at 138.D. enlarges the capital to 11,040 D. our subscription to the US. loan being for 10,000 D. only,  I suppose there will be a surplus to be still invested in the same US. stock by purchase. or do I see the particulars of this commutation in their true light? for I am so little conversant in these operations as not to be sure that I exactly understand the result of this one.
          I inclose you the order for the interest due from the bank of Pensva as you desired. my own payment, due in April, has not been forwarded because you had not as yet found the means of investing it in a remittance to the Genl. the delay gave me a
			 chance of a rise in the price of flour, mine of the last year having been in the hands of Messrs Gibson & Jefferson since last Christmas, & still on hand unsold, as 4.D. cannot yet be obtained for it in Richmond. but if you will be so good as to name the day on which it will be wanting to make good your subscriptions, that amount shall be sold at any
			 price and the money placed in your hands punctually before the day. we have daily hope that the prospect of peace will give some spur to prices. with the order above mentd and mr Taylor’s  letter, I inclose you the one you desired to the Barings, and
			 one for the General which I pray you to
			 have sent by the same conveyance,  & to be assured of my constant friendship.
          Th:
            Jefferson
        